973 So.2d 649 (2008)
Dimitrius CONLEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-3332.
District Court of Appeal of Florida, Third District.
January 31, 2008.
Dimitrus Conley, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
Dimitrius Conley appeals the trial court's order summarily denying his motion filed under Florida Rule of Criminal Procedure 3.800(a), On appeal from a summary denial, this court must reverse unless the post-conviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Because the record now before us fails to make the required showing, we reverse the order and remand for further proceedings. If the trial court again enters an order summarily denying the post-conviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any, relief. Moreover, after reversal and remand to the trial *650 court, the appellant may wish to file a petition for writ of habeas corpus in order to request immediate release from custody, as his contention is that his sentence has been completely served.
Reversed and remanded for further proceedings.